Execution Copy Exhibit 2.1 Purchase And Assumption Agreement by and between Banner Bank (the “Seller”) and People’s Intermountain Bank (the “Purchaser”) dated as of July 26, 2017 4832-5501-9850v.12 0058243-000353 TABLE OF CONTENTS ARTICLE I. DEFINITIONS1 Section 1.1Defined Terms1 Section 1.2Accounting Terms10 ARTICLE II. PURCHASE AND SALE OF PURCHASED ASSETS AND ASSIGNMENT AND ASSUMPTION OF ASSUMED LIABILITIES10 Section 2.1Purchase and Sale of Assets10 Section 2.2Excluded Assets12 Section 2.3Assumed Liabilities12 Section 2.4Excluded Liabilities13 ARTICLE III. PURCHASE PRICE; PAYMENT; SETTLEMENT; TAX ALLOCATION13 Section 3.1Purchase Price13 Section 3.2Payment at Closing14 Section 3.3Adjustment of Estimated Payment Amount14 Section 3.4Allocation of Purchase Price15 Section 3.5Proration; Other Closing Date Adjustments15 ARTICLE IV. TAXES16 Section 4.1Sales, Transfer and Use Taxes16 Section 4.2Information Reports16 ARTICLE V. CLOSING16 Section 5.1Closing Date16 Section 5.2Seller’s Deliveries17 Section 5.3Purchaser’s Deliveries18 ARTICLE VI. REPRESENTATIONS AND WARRANTIES OF SELLER19 Section 6.1Organization19 Section 6.2Authority19 Section 6.3Non-Contravention19 Section 6.4Compliance with Law20 Section 6.5Legal Proceedings20 Section 6.6Consents and Other Regulatory Matters20 Section 6.7Purchased Assets21 Section 6.8Loans21 Section 6.9Absence of Defaults Under Contracts22 Section 6.10Absence of Material Adverse Change22 i 4832-5501-9850v.12 0058243-000353 Section 6.11Real Property22 Section 6.12Environmental Matters22 Section 6.13Real Property Leases23 Section 6.14Fixed Assets24 Section 6.15Deposit Agreements24 Section 6.16Conduct of Business25 Section 6.17Tax Matters25 Section 6.18Certain Employment Matters25 Section 6.19ERISA Matters26 Section 6.20Books, Records, Documentation, Etc.26 Section 6.21Custodial Duties26 Section 6.22Insurance26 Section 6.23Service Agreements27 Section 6.24No Broker27 Section 6.25Effect of Representations and Warranties Limitation27 Section 6.26Swap Agreements28 ARTICLE VII. REPRESENTATIONS AND WARRANTIES OF PURCHASER28 Section 7.1Organization28 Section 7.2Authority28 Section 7.3Non-Contravention28 Section 7.4Legal Proceedings29 Section 7.5Consents and Other Regulatory Matters29 Section 7.6No Broker29 Section 7.7Community Reinvestment Act30 Section 7.8Capital Available30 Section 7.9Effect of Representations and Warranties Limitation30 ARTICLE VIII. COVENANTS OF SELLER31 Section 8.1Conduct of Seller’s Business31 Section 8.2Regulatory Approvals32 Section 8.3Non-Solicitation of Customers32 Section 8.4Insurance33 Section 8.5Landlord Consents33 Section 8.6No Solicitation of Other Bids.34 Section 8.7COBRA34 ii 4832-5501-9850v.12 0058243-000353 ARTICLE IX. COVENANTS OF PURCHASER34 Section 9.1Conduct of Purchaser’s Business34 Section 9.2Regulatory Approvals and Standards35 Section 9.3Solicitation of Customers36 Section 9.4Recording of Instruments of Assignment36 Section 9.5Transferred Employees36 Section 9.6Landlord Consents38 ARTICLE X. ACCESS; EMPLOYEE AND CUSTOMER COMMUNICATIONS38 Section 10.1Access by Purchaser38 Section 10.2Communications to Employees; Training39 Section 10.3Communications with Customers39 ARTICLE XI. CERTAIN MUTUAL COVENANTS40 Section 11.1Non-Solicitation of Employees40 Section 11.2Letters of Credit40 Section 11.3Real Property40 Section 11.4Participation Loans41 Section 11.5Counterparty Swap Agreements41 ARTICLE XII. TRANSITIONAL MATTERS41 Section 12.1Notification to Branch Office Customers41 Section 12.2Payment of Instruments42 Section 12.3Statements43 Section 12.4Uncollected Items43 Section 12.5ACH and Wire Transfers43 Section 12.6Loans and Deposits44 Section 12.7Maintenance of Records44 Section 12.8Information Reporting44 Section 12.9Transition44 Section 12.10Actions With Respect to IRA Deposit Liabilities45 Section 12.11Overdrafts46 Section 12.12New Telephone Numbers46 Section 12.13New ATM/Debit Cards46 Section 12.14Installation of Equipment by Purchaser46 Section 12.15Deactivation of ATMs and ATM/Debit Cards46 Section 12.16Deposit Histories46 iii 4832-5501-9850v.12 0058243-000353 Section 12.17Form W-2s46 Section 12.18Solicitation Letter47 ARTICLE XIII. CONDITIONS TO CLOSING47 Section 13.1Conditions to Obligations of Seller47 Section 13.2Conditions to Obligations of Purchaser47 ARTICLE XIV. INDEMNITY48 Section 14.1Seller’s Indemnity48 Section 14.2Purchaser’s Indemnity49 Section 14.3Indemnification Procedures49 Section 14.4Limitations on Liability50 Section 14.5Exclusive Remedy for Monetary Damages51 Section 14.6Period of Indemnity51 ARTICLE XV. POST- CLOSING MATTERS51 Section 15.1Further Assurances51 Section 15.2Access to and Retention of Books and Records51 ARTICLE XVI. MISCELLANEOUS52 Section 16.1Expenses52 Section 16.2Trade Names and Trademarks52 Section 16.3Termination; Extension of Closing Date52 Section 16.4Modification and Waiver53 Section 16.5Binding Effect; Assignment53 Section 16.6Confidentiality53 Section 16.7Entire Agreement; Governing Law54 Section 16.8Consent to Jurisdiction; Waiver of Jury Trial54 Section 16.9Severability55 Section 16.10Counterparts55 Section 16.11Notices55 Section 16.12Interpretation56 Section 16.13Specific Performance56 Section 16.14No Third Party Beneficiaries57 iv 4832-5501-9850v.12 0058243-000353 PURCHASE AND ASSUMPTION AGREEMENT This Purchase and Assumption Agreement (the “Agreement”) dated as of July 26, 2017, is by and between Banner Bank, a Washington state chartered commercial bank (the “Seller”), and People’s Intermountain Bank, a Utah state chartered commercial bank (the “Purchaser”).Seller and Purchaser are from time to time referred to collectively as the “parties,” or each individually as a “party.” WHEREAS, Seller desires to sell certain depository accounts and other liabilities and certain loans and other assets attributable to certain of its branch banking offices located in the State of Utah in accordance with the terms and provisions of this Agreement; and WHEREAS, Purchaser is willing to acquire such loans and other assets and to assume such deposits and other liabilities in accordance with the terms and provisions of this Agreement.
